Citation Nr: 0941129	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-32 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a sleep disorder, to 
include as secondary to service-connected hypertension and 
service-connected atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to March 
1995.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for sleep apnea.  The RO issued a 
notice of the decision in May 2005, and the Veteran timely 
filed a Notice of Disagreement (NOD) in June 2005.  The RO 
provided a Statement of the Case (SOC) in September 2005 and, 
thereafter, in October 2005, the Veteran timely filed a 
substantive appeal.  In February 2006, the RO provided a 
Supplemental Statement of the Case (SSOC).

The Veteran did not request a hearing on this matter.

In January 2008, the Board remanded the appeal, requesting 
the Appeals Management Center (AMC) to: notify the Veteran 
and his representative of the amendment to 38 C.F.R. § 3.310, 
effective October 10, 2006, for the purpose of implementing 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability; obtain and associate with the claims file results 
of September 2004 and October 2004 sleep studies; and obtain 
a VA medical examination to determine whether it was at least 
as likely as not (50 percent or greater probability) that the 
Veteran's sleep apnea was caused or aggravated by either his 
hypertension or his atrial fibrillation.  Having completed 
the required directives, in June 2009, the RO issued an SSOC 
and, subsequently, returned the case to the Board.  As such, 
the Board finds that the provisions of the Board's January 
2008 remand have been complied with sufficiently and will now 
proceed with its review of the appeal.  Cf. Stegall v. West, 
11 Vet. App. 268 (1998).

The Board also notes that the Veteran has submitted new 
evidence since the issuance of the August 2009 SSOC.  This 
evidence, consisting of a statement by the Veteran, does not 
include any document indicating that the Veteran had waived 
initial review by the AMC/RO.  In this statement, the Veteran 
asserted that individuals with hypertension or atrial 
fibrillation were more likely to have sleep apnea and vice 
versa.  The Veteran then lists a series of hospitals and 
scholarly journals he claims agrees with him in this matter.  
No medical treatises are attached.  As will be explained in 
further detail, the Veteran has made similar statements which 
have been considered by the RO and the AMC on previous 
occasions.  As a layman, these statements are not competent 
or probative evidence of the alleged causal relationship and 
they are merely cumulative and redundant of arguments already 
included in the claims file.  Under these circumstances, this 
additional evidence does not need to be referred to the RO 
for review prior to this claim's adjudication.  38 C.F.R. § 
201304(c) (2009).  

Other Matters

In a March 1999 rating decision, the RO granted service 
connection for hypertension, awarding 10 percent from October 
5, 1998. The Veteran filed a timely NOD in May 1999.  The RO 
provided a SOC in March 2000.  The appellant did not file a 
substantive appeal with respect to this claim.  In a March 
2003 rating decision, the RO granted service connection for 
atrial fibrillation, effective from October 1, 2002.  The 
Veteran filed a timely NOD in September 2003.  The RO 
provided an SOC in December 2003.  The Veteran did not 
perfect his appeal for a higher rating for his hypertension 
or atrial fibrillation by submitting a substantive appeal.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2007); Roy v. Brown, 5 Vet. App. 554 (1993).  
Inasmuch as the RO has not taken any action to indicate to 
the Veteran that either issue remains on appeal and it took 
steps to close the appeal (see certification of Appeal [VA 
Form 8], the requirement that there be a substantive appeal 
is not waived.  Percy v. Shinseki, No. 05- 2961 (U.S. Vet. 
App. Apr. 17, 2009).  Neither the Veteran nor his 
representative has contended otherwise.  Accordingly, the 
Board does not have jurisdiction over these latter issues.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim of service 
connection for the Veteran's sleep apnea has been obtained; 
the Veteran has been provided notice of the evidence 
necessary to substantiate this claim and has been notified of 
what evidence he should provide and what evidence VA would 
obtain; there is no indication that the Veteran has evidence 
pertinent to this claim that he has not submitted to VA.

2.  The Veteran's sleep apnea was first diagnosed more than 8 
years post-service; there is no competent evidence of a nexus 
between a current diagnosis and service; the Veteran's 
service-connected hypertension or atrial fibrillation did not 
cause or aggravate his sleep apnea; the only competent 
opinions of record addressing the latter secondary service 
connection questions weigh against such relationships.


CONCLUSION OF LAW

Sleep apnea was not incurred or aggravated during active 
service, nor is it proximately due to or the result of a 
service connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that, in a January 2005 notice letter, the RO 
informed the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim; the 
information and evidence that the VA would seek to provide; 
and the information and evidence the claimant was expected to 
provide.  In a May 2008 notice, the AMC provided the 
information required by Dingess.  In a January 2009 letter, 
the AMC provided a copy of the amendment to 38 C.F.R. § 
3.310, effective October 10, 2006, for the purpose of 
implementing the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability However, the May 2008 notice and the 
January 2009 notice were not issued prior to the April 2005 
rating decision from which this appeal arises.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in 
this case.  However, subsequent to the issuance of the May 
2008 and January 2009 letters, the RO re-adjudicated the 
appellant's claim, as demonstrated by the August 2009 
Supplemental Statement of the Case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing a fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect); 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III) (holding that a statement of the case that 
complies with all applicable due process and notification 
requirements constitutes a re-adjudication decision).  As the 
SSOC complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
re-adjudication decision.  Accordingly, the provision of 
adequate notice followed by a re-adjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).  

In addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claim on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (regarding the rule of prejudicial error.

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service and VA treatment 
records.  There is no indication of sleep apnea during 
service or for approximately 10 years thereafter and there is 
no competent opinion that links this disorder to service.  
With respect to the Veteran's primary contentions, in March 
2005 and February 2009, he was afforded VA medical 
examinations, which were thorough in a nature and included 
medical opinions regarding whether there was a nexus between 
a current sleep apnea disorder and the Veteran's service-
connected hypertension and service-connected atrial 
fibrillation.  These opinions were preceded by a review of 
the claims file and supported by rationale.  Under these 
circumstances, there is no duty to provide another medical 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. §§ 3.159(c)(4), 3.310.

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  


II.  Service Connection

a.  Factual Background.  As explained in the Introduction, 
the Veteran currently is service-connected for hypertension 
and atrial fibrillation and has been diagnosed with a sleep 
disorder.  The Veteran contends that his sleep apnea is 
caused by either his hypertension or his atrial fibrillation.

The Veteran's service treatment records do not include any 
notation regarding diagnosis or treatment for a sleep 
disorder.  In a February 1995 service discharge medical 
examination report, the examiner did not note an abnormality 
involving a sleep disorder.  On a contemporaneous report of 
his medical history, the Veteran did not note having had or 
currently having any trouble sleeping.  

A September 2004 VA treatment note indicates that the Veteran 
complained of symptoms of sleep apnea and stated that his 
wife had told him that he stopped breathing while asleep.  He 
reported that he had had these symptoms for more than ten 
years.  The assessment was apnea, elevated pulmonary 
pressure.  A polysomnography (sleep study) was ordered.

In September 2004 private treatment records, the examiner 
indicated that the Veteran underwent a sleep study.  The 
examiner's diagnoses were: (Axis A) obstructive sleep apnea, 
mild, and primary snoring; (Axis B) polysomnography; and 
(Axis C) sleep apnea, and loud snoring.  The examiner 
recommended nasal continuous positive airway pressure (NCPAP) 
titration, weight reduction, and sleep hygiene.  

In an October 2004 private treatment record, the examiner 
noted that the Veteran underwent an additional sleep study.  
The examiner reported that the Veteran had experienced a 
significant response to NCPAP at +12 centimeters of water 
pressure.  Sleep efficiency was within normal limits.  

January 2005 VA treatment notes indicate that the Veteran was 
using a CPAP machine and tolerating it most of the night.

The Veteran submitted to a VA examination in March 2005.  He 
gave a history of periods of heavy snoring and stated that, 
during such episodes, he sometimes stopped breathing.  He 
indicated that these symptoms started in 1991.  Since using 
the NCPAP unit, the Veteran reported that he no longer had 
daytime somnolence, felt more alert, and performed his job 
better.  He added that his sleep apnea was not affecting his 
work or daily activities.  After examination, the examiner 
diagnosed mild obstructive sleep apnea, which was under 
control with a CPAP unit, and essential hypertension.  He 
concluded that the Veteran's sleep apnea was not secondary to 
his hypertension.  He referenced an article the January 2004 
issue of the Annals of Internal Medicine which stated that 
obstructive sleep apnea was not secondary to hypertension in 
any patient.  The examiner explained that sleep apnea was 
caused by some narrowing of the throat and also by some 
narrowing of the upper airways, possibly due to inheritance 
or excessive weight.  

In a September 2005 correspondence, the Veteran complained 
that the VA examiner's questions pertained only to his 
hypertension and not his atrial fibrillation.

In an October 2005 statement, the Veteran reported that his 
doctor told him that his sleep apnea resulted from other 
disorders he experienced.

In a November 2005 statement, the Veteran stated that a 
doctor told him that "one of three things in [his] records 
may ... cause sleep apnea" and that it was the responsibility 
of his evaluator to determine the cause.  The Veteran stated 
that hypertension increased the risk of sleep apnea.  He also 
stated that, because of his hypertension, he was at increased 
risk for cardiac arrhythmias, including bradycardias, during 
sleep apnea episodes.  He also stated that individuals with 
atrial fibrillation were at high risk for sleep apnea.  He 
noted that episodes of sleep apnea might predispose a person 
to atrial fibrillation.  The Veteran submitted an internet 
article indicating that a study suggested that obstructive 
sleep apnea presdisposed people to heart rhythm abnormality.  

In a March 2007 VA treatment record, specifically a pulmonary 
medicine consultation, the Veteran reportedly stated that he 
first experienced sleep related problems in 1991, when his 
wife told him that there were times he appeared to have 
stopped breathing during sleep.  He stated that he had been 
using an NCPAP unit every night.  He reported having a good 
tolerance to the unit.  He indicated that he would use it for 
at least five hours each night, and then would remove it to a 
sensation of nasal congestion.  After clearing his system, he 
would go back to bed and sleep without it for the rest of the 
night.  He stated that he would wake up well rested and that 
he was not somnolent during the day.  

In a February 2009 VA medical examination, the Veteran 
reported having sleep apnea since 1991, with daytime 
sleepiness, loud snoring, and waking up at night gasping for 
breath.  He stated that, after he started using a CPAP 
machine in 2004, he had not experienced daytime sleepiness.  
He also indicated that he snored less and slept well at 
night.  The examiner noted that the Veteran had a history of 
atrial fibrillation and had been on digoxin since 2003.  
After physical examination, the examiner's diagnoses were 
mild obstructive sleep apnea, hypertension without coronary 
heart disease, and atrial fibrillation, resolved with 
medication.  After a review of the claims file, the examiner 
stated that the Veteran's sleep apnea was not caused by his 
history of atrial fibrillation or hypertension.  The examiner 
also stated that the Veteran's sleep apnea was not aggravated 
by hypertension.  The examiner noted that the Veteran's 
atrial fibrillation had been asymptomatic since 2003 with 
medications.  Furthermore, he stated that the sleep apnea was 
an occlusion of the upper airways, usually at the level of 
the oropharynx.  He noted that the Veteran had no history of 
myocardial infarctions, or acute episodes of atrial 
fibrillation or severe hypertension that had caused an 
obstruction of the upper airways at the level of the 
oropharynx.  

b.  Law and Regulations.  

(i).  Service Connection.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  
	
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of a chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

(ii).  Secondary Service Connection.  Pursuant to 38 C.F.R. § 
3.310(a), a "disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected."  See Evans v. West, 12 Vet. App. 22, 29 
(1998) (noting requirements for establishing service 
connection on a secondary basis).  Thus, in order to 
establish a secondary service connection claim, the Veteran 
must show: (1) the existence of a current (secondary) 
disability; (2) the existence of a service- connected 
disability; and (3) evidence that the service- connected 
disability proximately caused the secondary disability.  38 
C.F.R. § 3.310(a).  A Veteran may also establish secondary 
service connection by demonstrating that his current 
(secondary) disability became aggravated or chronically 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a Veteran's non-service- connected [secondary] 
condition is proximately due to or the result of a service- 
connected condition, such Veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation 
of a non-service-connected [secondary] condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a Veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).

VA amended 38 C.F.R. § 3.310 during the pendency of this 
appeal, effective October 10, 2006. This amendment added the 
following provision to this regulation: "(b) Aggravation of 
nonservice-connected disabilities.  Any increase in severity 
of a nonservice-connected disease or injury that is 
proximately due to or the result of a service- connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, the VA will not concede that a nonservice- connected 
disease or injury was aggravated by a service- connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level."  
38 C.F.R. § 3.310.

(iii).  Doctrine of Reasonable Doubt.  It is the defined and 
consistently applied policy of the VA to administer the law 
under a broad interpretation, consistent, however, with the 
facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin, the degree of disability, or 
any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one that exists 
because of an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 3.102.

c.  Analysis.  The Board finds that the preponderance of the 
evidence weighs against the Veteran's claim for service 
connection for sleep apnea, to include as secondary to his 
service-connected atrial fibrillation or hypertension.  The 
Veteran's service treatment records do not contain any 
finding or notation regarding a sleep disorder.  The February 
1995 service discharge examination was negative for any 
pertinent abnormal findings, to include the Veteran's 
contemporaneous report of his medical history, wherein he 
indicated that he had never experienced trouble with 
sleeping.  There is no post-service medical evidence of 
record relating to sleep apnea until, at earliest, September 
2004, more than eight years after service.  The Board notes 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is a factor that weighs against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  There is no 
competent opinion that supports a nexus between a current 
diagnosis of sleep apnea and any incident of or finding 
recorded during service.  As such, the Board finds that the 
preponderance of the evidence is against the claim on a 
direct incurrence basis.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

With respect to secondary service connection, which is the 
Veteran's primary contention, the medical evidence of record 
contains two competent opinions regarding whether the 
Veteran's sleep apnea was caused or aggravated by his 
service-connected hypertension or atrial fibrillation.  The 
reports indicate that both examiners based their opinions on 
an interview with the Veteran, a physical examination, and a 
review of the claims file.  In a March 2005 VA examination 
report, the examiner stated that the Veteran's sleep apnea 
was less likely than not caused by his service-connected 
hypertension.  In explaining his opinion, the examiner noted 
that medical literature indicated that hypertension could not 
cause a narrowing of the throat or upper airways, the 
apparent etiological or anatomical factors underlying the 
Veteran's sleep apnea.  In the February 2009 VA medical 
examination report, the examiner stated that the Veteran's 
sleep apnea was not caused by his history of atrial 
fibrillation or hypertension; or aggravated by his 
hypertension.  The examiner did not state that the Veteran's 
atrial fibrillation did not aggravate his hypertension.  
However, the examiner noted that the Veteran's atrial 
fibrillation had been asymptomatic with medications since 
2003, prior to the September 2004 diagnosis for sleep apnea.  
As such, the examiner strongly implied that the Veteran's 
atrial fibrillation, being asymptomatic, had not aggravated 
the disorder at any point after its diagnosis.  More 
importantly, he stated that the sleep apnea was an occlusion 
of the upper airways, usually at the level of the oropharynx.  
He noted that the Veteran had no history of myocardial 
infarctions, or acute episodes of atrial fibrillation or 
severe hypertension that had caused an obstruction of the 
upper airways at the level of the oropharynx.  As such, the 
Veteran's hypertension and atrial fibrillation could not have 
caused or aggravated his sleep apnea disorder.  Noting the 
thoroughness of each examination, the review of the claims 
file, and the rationale provided, the Board finds these 
examiners' opinions to be of substantial probative value in 
the matter of whether the Veteran's sleep apnea was related 
to his service-connected hypertension or atrial fibrillation.  
See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); 
Prejean v. West, 13 Vet. 444, 448 (2000).

The Board has considered the Veteran's assertions that his 
sleep apnea was attributable to his service-connected 
hypertension or atrial fibrillation.  However, the Veteran 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation of his sleep apnea.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  With respect to 
the internet articles regarding a link between sleep apnea 
and atrial fibrillation, submitted by the Veteran, the Court 
has held that a medical article or treatise can provide 
support, but that such must be combined with an opinion of a 
medical professional and be reflective of the specific facts 
of a case as opposed to a discussion of generic 
relationships.  Sacks v. West, 11 Vet. App. 314, 316- 17 
(1998); see also Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(medical treatise evidence discussed generic relationships 
with a degree of certainty to establish a plausible causality 
of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 
(1999).  These articles are very general in nature and do not 
include consideration of any facts specific to the Veteran's 
circumstances.  Moreover, the articles, on their face, do not 
suggest that atrial fibrillation caused or aggravated sleep 
apnea.  Rather, they suggest that sleep apnea potentially 
causes atrial fibrillation.  As such, the articles, standing 
alone, are insufficient to show that the Veteran's current 
sleep apnea is related to his atrial fibrillation.  The 
Veteran also has contended that his doctors told him that his 
disorders, presumably hypertension or atrial fibrillation, 
caused his sleep apnea.  However, his account of what a 
health care provider purportedly said, filtered as it is 
through a lay person's sensibilities, is not competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).

As there is no competent medical opinion of record to refute 
the VA examiners' conclusions, and given the absence of any 
records of treatment until many years post-service, the Board 
must conclude that the preponderance of the evidence is 
against a nexus between the currently diagnosed sleep apnea 
and any incident of or finding recorded during service; and 
against a finding that the Veteran's service-connected 
hypertension or atrial fibrillation caused or aggravated his 
sleep apnea.

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claims for direct and secondary service connection for 
the Veteran's sleep apnea.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the Veteran's appeal must be 
denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

x



ORDER

Entitlement to service connection for a sleep disorder, to 
include as secondary to service-connected hypertension and 
service-connected atrial fibrillation, is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


